                                           Case 3:19-cv-02483-SI Document 27 Filed 06/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HEATHER L.,                                     Case No. 19-cv-02483-SI
                                   8                   Plaintiff,
                                                                                         JUDGMENT
                                   9             v.

                                  10     ANDREW SAUL,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reversed the decision of the Commissioner and remanded this action for
                                  14   immediate calculation of certain benefits and for further administrative proceedings. Judgment is
                                  15   entered accordingly.
                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.
                                  18   Dated: June 29, 2020
                                  19                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
